DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III (which is the species in which a connector of the end effector to the end effector holder is provided separately from a connector to the robot as in at least Figures 7 and 8) in the reply filed on 4/1/2021 was previously acknowledged.  
Claims 2-4, 6, and 9-11 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, line 4 thereof states, “a tool post to which the plurality of tools are attached” while line 7 thereof states, “an exchange device configured to store an end effector…”  With respect to the exchange device, the specification filed on 12/12/2019 provides the following disclosure in paragraph [0037] thereof, “The tool post 2 to which the tool is attached and the exchange arm serve as an exchange device.”  Noting this, by reciting the machine tool as comprising “an exchange device configured to store an end effector…” in line 7 in addition to “a tool post to which the plurality of tools are attached” in line 4 (noting that this limitation was newly presented in the claim set filed on 7/27/2021), Applicant is setting forth the machine tool in a manner such that it comprises two tool posts, the two tool posts being the “tool post 2” of line 4 and the tool post of the “exchange device configured to store an end effector…” of line 7.  Be advised that the specification as filed on 12/12/2019 does not disclose therein an embodiment of the machine tool in which said machine tool comprises each of the “tool post to which the plurality of tools are attached” and the tool post of the “exchange device configured to store an end effector…”  Rather, the specification as filed on 12/12/2019 seemingly only provides for the machine tool having a singular tool post, the singular tool post be provided as a part of the exchange device.  With respect to the drawings as filed on 12/12/2019, the machine tool is only shown as having a singular tool post, the singular tool post being element 2 in each of Figures 1-3.  and the tool post of the “exchange device configured to store an end effector…”, and thus cannot be relied upon as teaching the presently-claimed invention, either.
Additionally, claim 1 as amended 7/27/2021 recites “a tool post to which the plurality of tools are attached”.  As will be discussed in a separate rejection of claim 1 under 35 USC 112(b) hereinbelow, it is unclear as claimed whether such is literally intended to require that plural tools be attached (at the same time) to the tool post (as the claim literally says), or whether such is intended to refer to a situation in which plural tools are attached (at different times) to the tool post.  In the event that the former is intended, it is noted that the specification as originally filed does not appear to provide support for such.  
Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the specification as originally filed do not provide support for the present invention as set forth in independent claim 1, for the reasons discussed above.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Line 4 of claim 1 states, “a tool post to which the plurality of tools are attached.”  This limitation is viewed to be vague and indefinite, because it is unclear if the plurality of tools are simultaneously attached to the tool post or if instead the plurality of tools are attached one at a time to said tool post.  
Lines 5-6 of claim 1 state, “a tool storage in which a plurality of exchangeable tools to be attached to the tool post are to be stored.”  This limitation is viewed to be vague and indefinite, as it is unclear if the “plurality of exchangeable tools” are being provided in addition to the previously recited “plurality of tools” of lines 1 and 4, or if the “plurality of exchangeable tools” are a subgroup of the “plurality of tools” of lines 1 and 4, or if the “plurality of exchangeable tools” and the “plurality of tools” of lines 1 and 4 are the same exact tools, or if instead the “plurality of exchangeable tools” are a group while the “plurality of tools” of lines 1 and 4 are a subgroup of the “plurality of exchangeable tools,” for example.  
In claim 1, in lines 7-8 thereof, the claim now recites “an exchange device configured to store an end effector detached from the robot in the tool storage via the tool post”.  However, it is unclear as set forth in the claim what action or actions are intended to be recited as being capable of occurring “via the tool post”, i.e., the detaching of the end effector from the robot; the “storing” of an end effector that is detached from the robot; etc.  
Additionally, the limitation “an exchange device configured to store an end effector detached from the robot in the tool storage via the tool post” is further viewed to be vague and indefinite, because it is unclear as to what is meant by the machine tool comprises the “exchange device” of line 7 when the machine tool was previously set forth in claim 1, line 4 as comprising 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 8, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweizer (U.S. Patent No. 5,803,886 A).  
Please note that Schweizer was cited on the PTO-892 mailed on 4/27/2021.
Claim 1:  Figure 1 of Schweizer shows a machine tool for processing a workpiece (30) using a plurality of tools (24).  As can be seen between Figures 1 and 2, the machine tool comprises a tool post (61) to which the plurality of tools (24) are attached.  Also, as can best be seen in Figure 1, the machine tool comprises a tool storage (20).  It is in the tool storage (20) that a plurality of exchangeable tools (24, 29) are to be stored.  The machine tool is also shown in Figure 1 as having a left-hand tool changer (25) and a right-hand tool changer (26).  Note that the left-hand tool changer (25) and the right-hand tool changer (26) each constitute a respective (internally or) externally mounted robot (the robots can be considered “internally” mounted in that they are mounted at a position in the left/right direction re Figure 1 that is “internal” to the overall perimeter of the device, or alternatively, can be considered “externally” mounted in that 

Claim 5:  As can be seen within Figure 2 of Schweizer, the machine tool further comprises an end effector holder (62, 63) that is configured to hold the end effector (29).

Claim 7:  As can be seen within Figure 2, a connector (64, 65) of the end effector (29) to said end effector holder (62, 63) is provided separately from a connector (57) to the robot (26).  

Claim 8:  The machine tool further comprises a series of protective devices (91, 92, 93), which are embodied as seals, that inherently prevent entry of swarf, for example, into the grooves (84, 85) of 

Alternatively, Claims 1, 5, 7, and 8, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (Japan Publication No. JPS 54-005278 A).
Claim 1:  Figures 2 and 3 of Maeda shows a machine tool for processing a workpiece using a plurality of tools.  As can be seen in Figure 2, the machine tool comprises a tool post (12) to which the plurality of tools are attached for machining.  The machine tool is further shown as having a tool storage (15) in which a plurality of exchangeable tools to be attached to the tool post (12) are stored.  Please note that the tool storage (15) is shown in Figures 2 and 3 as having lower (41) and upper storage portions (40).  Also note that Figure 3 of Maeda shows therein each of the plurality of exchangeable tools in the upper storage portion (40) as having an end effector holder (B') and an end effector (A').  Likewise, Figure 3 shows therein each of the plurality of exchangeable tools in the lower storage portion (41) as having an end effector holder (B'') and an end effector (A'').  Be advised that the end effectors (A', A'') constitute such, as they are each mounted on an end of a respective end effector holder (B', B'') and each effects a workpiece when the machining portion thereof contacts the workpiece during machining.  (Please note that the “end effector” set forth in line 7 of claim 1 is broadly set forth as no structure of said “end effector” is recited in the claim).  
	As can best be seen in Figure 1 of Maeda, the machine tool further comprise an “externally mounted” (for example) robot (13) and an exchange device (14+17).  As to the externally mounted robot (13), it constitute such, as it is a machine that automatically performs a job, i.e. vertical displacement of the tool post (12).  Lastly, with respect to the exchange device (14+17), it is configured to store an end effector (A', A'') detached from the robot (13) in the tool storage (15) 

Claim 5:  As can be seen in at least Figure 3 of Maeda, each end effector (A', A'') is held by a respective end effector holder (B', B'').  As such, the machine tool of Maeda further comprises “an end effector holder [B', B''] configured to hold the end effector [A', A''].  

Claim 7:  A connector of a given end effector (A', A'') to the associated end effector holder (B', B'') is provided separately from a connector to the robot (13).  Please note that the connector of the given end effector (A', A'') is, for example, the shank of the given end effector (A', A''), noting that the shank of the given end effector (A', A'') is what interfaces with/connects with the associated end effector holder (B', B'').  Please also note that the connector to the robot (13) is the portion within the robot (13) in which the tool post (12) is received.

Claim 8:  As can be seen in Figure 6, the machine tool further comprises a protective cover (21) so as to prevent entry of swarf into a connected portion (25), noting that the connected portion (25) is connected to each of a motor (30) and a pinion (26).  

Response to Arguments
Applicant’s arguments with respect to the pending examined claims and particularly independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722